—Appeal from a judgment of Supreme Court, Onondaga County (Murphy, J.), entered November 19, 2001, which denied plaintiff’s cross motion to disqualify defendants’ attorney and granted defendants’ motion for summary judgment dismissing the complaint.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Onondaga County, Murphy, J. Present — Pigott, Jr., P.J., Green, Pine, Hayes and Gorski, JJ.